DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The examiner acknowledges receipt of preliminary amendment and amendment to the specification filed 07/09/2021, IDS filed 04/05/2021.
Claims 1-20 are canceled.
New claims 21-44 are added and pending.

Priority
The examiner acknowledges this application as a CONTINUATION of 16/390,451 filed 04/22/2019, now US 10,842,908 B2, which is a CONTINUATION of 14/883,224 filed 10/14/2015, now US 10,293,077 B2, which is a CONTINUATION of 14/201,434 filed 03/07/2014, now US 9,186,417 B2, and which claims benefit of 61/775,354 filed 03/08/2013.

Information Disclosure Statement
The examiner acknowledges receipt of IDS filed 04/05/2021.   There are no copies of the foreign document and the non-patent references cited in the 1449.   The statement appended to the IDS does nor say that those references have been submitted previously in any of the parent applications.   It is requested that applicant submit those references for proper consideration.   
The information disclosure statement filed 04/05/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites " ... or 1000 Da or more." The boundaries of protection sought for the "or more" is not defined or that the meets and bound of the "or more" is not clear because boundaries for the "more" have not been set so that it is unclear if the more is a million or trillion
or greater.   The highest upper limit for the molecular mass for the PEG polymer is at 20,000
1500 (see paragraphs [00151] and [00252] of the specification as filed).
Suggestion: It is suggested that these claims define an upper limit for the "more" with regards to molecular mass of the PEG polymer.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-23, 25, 27-38, 40-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed et al. (US 20110059162 A1) in view of Suzawa et al., “Synthesis and HPLC analysis of enzymatically cleavable linker consisting of poly(ethylene glycol) and dipeptide for the development of immunoconjugate” in Journal of Controlled Release 69 (2000) pp 27-41.
For claim 21, Reed discloses a hemostatic composition (chitosan-tannin composites (composition) can be used as hemostatic agents; paragraphs [0093], [0130]) comprising a hemostatically effective amount of a hemostatic agent (administering an effective amount of chitosan-tannin composite (hemostatic agent); paragraphs [0057], [0105], [0116]) comprising: a nanoparticle (composite can be a nanoparticle; figures 6, 13; paragraphs [0005], [0010]-[0012]); and a polyphosphate polymer attached to the nanoparticle (chitosan (nanoparticles) crosslinked (attached) with tripolyphosphate (TPP; polyphosphate); figures 22, 23; paragraphs [0012], [0085]).   Reed thus discloses the hemostatic composition of claim 21, and Reed further disclosing wherein the nanoparticle comprises a material selected from the group consisting of silica, diatomaceous earth, titanium dioxide, and calcium hydroxyapatite (solid carriers (nanoparticles) include silica and the like; paragraph [0111]).
Reed differs from claim 21 by not disclosing the hemostatic agent further comprises a protecting agent attached to the hemostatic agent by an enzymatically-cleavable linking group as required by claim 21.   Suzawa discloses a protecting agent attached to the hemostatic agent by an enzymatically-cleavable linking group (conjugate antibody via an enzymatically cleavable linker consisting of poly(ethylene glycol) (PEG), since PEG-modified proteins retain longer half-lives in the blood stream (protecting agent); abstract; page 28, column 1, paragraph 2). It would have been obvious to a one of ordinary skill in the art, at the time of the invention, to have modified the hemostatic composition of Reed, for integrating the use of a protecting agent attached to the hemostatic agent by an enzymatically cleavable linking group, as previously disclosed by Suzawa, as this would have allowed for controlled and restricted release of agents at desired targeting sites (Suzawa; page 28, column 1, paragraph 1). 
For claims 22-23 and 25, the PEG of Suzawa meets the requirement of these claims.
For claims 27-31, 36 it is the protecting agent that is attributed with the characteristic claimed in these claims such that the polyethylene glycol protecting agent of Suzawa would also have those characteristic recited in these claims.
For claims 33-35, 37-38, 43-44, Suzawa teaches protecting agent attached to the hemostatic agent by an enzymatically-cleavable linking group (conjugate antibody via an enzymatically cleavable linker consisting of poly(ethylene glycol) (PEG) and the hemostatic agent in Reed is a nanoparticle.
For claims 40-41, the dipeptide (abstract of Suzawa) contains amide bond which is part of an amino group.
For claim 42, Suzawa teaches protease (abstract, page 28, left column).
For claim 32, the polyphosphate polymer of Reed is attached to the nanoparticle (chitosan (nanoparticles) crosslinked (attached) with tripolyphosphate (TPP; polyphosphate); figures 22, 23; paragraphs [0012], [0085]).  Thus, the protecting agent would be expected to be predictably attached to the polyphosphate polymer since the protecting agent is attached to the nanoparticle. 
Reed in view of Suzawa renders claims 21-23, 25, 27-38, 40-44 prima facie obvious.

Claims 21, 25 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed et al. (US 20110059162 A1) in view of Suzawa et al., “Synthesis and HPLC analysis of enzymatically cleavable linker consisting of poly(ethylene glycol) and dipeptide for the development of immunoconjugate” in Journal of Controlled Release 69 (2000) pp 27-41 and further in view of Simone et al. (US 7,927,629 B2).
Reed in view of Suzawa has been described above as rendering claims 21 and 25 prima facie obvious.   Claim 25 depends on claim 21.   Claim 26 depends on claim 25.   The combined teaching of Reed and Suzawa differs from claim 26 by not teaching the molecular weight of the polyethylene glycol.   Simone teaches that polyethylene glycol having molecular weight of 1000-7500 Da to have been used as protection from proteolysis (column 9, lines 64-65; column 6, lines 29-30, 33-34; column 3, line 42; column 2, lines 29-33).   Therefore, at the time the invention was made, the ordinary skilled artisan would use PEG having molecular weight 1000-7500.

Claims 21 and 35-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed et al. (US 20110059162 A1) in view of Suzawa et al., “Synthesis and HPLC analysis of enzymatically cleavable linker consisting of poly(ethylene glycol) and dipeptide for the development of immunoconjugate” in Journal of Controlled Release 69 (2000) pp 27-41 and further in view of Riewald et al., “Science review: Role of coagulation protease cascades in sepsis” in Critical Care 2003, 7:123-129.
Reed in view of Suzawa has been described above as rendering claims 21 and 35-38 prima facie obvious.   Suzawa teaches cleavable group attaches to hemostatic agent as described above.   The combined teaching does not teach the factors in claim 39 involved in the cleavage of the cleavable group.   However, Riewald teaches that coagulation cascade such ass activated protein C is involved in cleavage of linker in hemostatic agent (see the whole document with emphasis on page 123, left column).
Reed in view of Suzawa and further in view of Riewald renders claim 39 prima facie obvious.

Claims 21 and24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed et al. (US 20110059162 A1) in view of Suzawa et al., “Synthesis and HPLC analysis of enzymatically cleavable linker consisting of poly(ethylene glycol) and dipeptide for the development of immunoconjugate” in Journal of Controlled Release 69 (2000) pp 27-41 and further in view of Okumura et al. (US 20120244602 A1).
Reed in view of Suzawa has been described above as rendering claim 21.
For claim 24, the combined teaching of Reed and Suzawa does not teach any of the protecting agents of claim 24.   However, Pluronics are known to have protecting effects on cells according to paragraph [0031] of Okumura et al.   Therefore, at the time the invention was made, one having ordinary skill in the art would have used polyethylene glycol or pluronic with the expectation that each would predictably protect hemostatic agents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26, 1-29, and 1-39 of U.S. Patent Nos. 9,186,417 B2, 10,293,077 B2 and 10,842,908 B2 respectively.   Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the issued claims and the examined claims is that the issued claims use silica nanoparticles while the examined claims use nanoparticles of one of iron oxide, calcium hydroxyapatite, diatomaceous earth, an aluminosilicate, a metal, titanium dioxide, mesoporous silica, and a polymer.   However, for example mesoporous silica is a species form of silica and any of the recited iron oxide, calcium hydroxyapatite, diatomaceous earth, an aluminosilicate, a metal, titanium dioxide, mesoporous silica, and a polymer can be used in place of the silica with the expectation that the composition would be effective hemostatic composition. The hemostatic composition in the issued claims is used in the method of promoting blood clotting examined claims, The method of promoting blood clotting in the issued claims anticipates the examined method of promoting blood clotting. The compositions used in the issued method and the examined method are the same and/or obvious compositions over the other.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613